PLEDGE AGREEMENT

        THIS PLEDGE AGREEMENT (the “Agreement”) dated as of August 15, 2001 is
by and between LENNOX INTERNATIONAL INC. (“Pledgor”) and THE CHASE MANHATTAN
BANK, as collateral agent for itself and certain other creditors (“Secured
Party”).

RECITALS:

        The Pledgor has entered into that certain Intercreditor Agreement dated
as of August 15, 2001 with certain subsidiaries of the Pledgor, certain of the
Pledgor’s noteholders, other lenders party thereto, the administrative agents of
such lenders and the Secured Party (such Intercreditor Agreement, as it may
hereafter be amended or otherwise modified from time to time, being hereinafter
referred to as the “Intercreditor Agreement”, and capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the
Intercreditor Agreement). Under the Credit Facilities, the Pledgor is required
to execute and deliver this Agreement in favor of the Secured Party.

        NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.

Security Interest and Pledge

        Section 1.1.        Security Interest and Pledge. As collateral security
for the prompt payment in full when due of all Obligations, Pledgor hereby
pledges and grants to Secured Party a first priority security interest in all of
Pledgor’s right, title and interest in and to the following property (such
property being hereinafter sometimes called the “Collateral”):

                      (a)        all the capital stock and other equity
securities issued by, and all other ownership interest in, the Material
Restricted Subsidiaries described on Schedule 1 hereof and all other Material
Restricted Subsidiaries hereafter created or acquired and owned by Pledgor,
whether any of the foregoing are now owned or hereafter acquired, including
without limitation, the capital stock or other ownership interests described on
Schedule 1; and

                      (b)         all proceeds, distributions, dividends, stock
dividends, securities, payment intangibles and other property, rights, interests
and other general intangibles that Pledgor receives or is at any time entitled
to receive on account of the property described in clause (a) preceding.

ARTICLE II.

Representations and Warranties

         Pledgor represents and warrants to Secured Party that:

         Section 2.1.        Title.   Pledgor owns, and with respect to
Collateral acquired after the date hereof, Pledgor will own, legally and
beneficially, the Collateral free and clear of any lien, security interest,
pledge, claim, or other encumbrance or any right or option on the part of any
third Person to purchase or otherwise acquire the Collateral or any part
thereof, except for the security interest granted hereunder. The Collateral is
not subject to any restriction on transfer or assignment except for compliance
with the

1

--------------------------------------------------------------------------------

Financing Documents and compliance with applicable federal and state securities
laws and regulations promulgated thereunder. Pledgor has the unrestricted right
to pledge the Collateral as contemplated hereby. All of the capital stock
pledged as Collateral has been duly and validly issued and is fully paid and
non-assessable.

         Section 2.2.        Principal Place of Business; Jurisdiction of
Organization  The principal place of business and chief executive office of
Pledgor, and the office where Pledgor keeps its books and records, is located at
2140 Lake Park Blvd., Richardson, Texas 75080. The Pledgor’s jurisdiction of
organization is Delaware. Within the last four months from the date hereof
Pledgor has not (a) had any other chief place of business, chief executive
office, or jurisdiction of organization; (b) acquired substantially all of the
assets of any Person; nor (c) merged with or into a Person. Pledgor does not do
business and has not done business during the past five years under any
trade-name or fictitious business name.

         Section 2.3.        Delivery of Collateral.   Except as provided by
Section 4.3, Pledgor has delivered to Secured Party all Collateral the
possession of which is necessary to perfect the security interest of Secured
Party therein.

ARTICLE III.

Affirmative and Negative Covenants

        Pledgor covenants and agrees with Secured Party that:

        Section 3.1.        Delivery.   Prior to or concurrently with the
execution and delivery of this Agreement, Pledgor shall deliver to Secured Party
all certificate(s) of capital stock identified in Section 1.1(a) hereof,
accompanied by undated stock powers or assignments, as applicable, duly executed
in blank. Each time Section 1.1(a) hereto is amended in accordance with
Section 3.5 hereof or otherwise, Pledgor shall deliver to Secured Party all new
certificate(s) identified in any Pledge Amendment delivered pursuant to Section
3.5 or otherwise identified, accompanied by undated stock powers or assignments,
as applicable, duly executed in blank.

         Section 3.2.        Encumbrances.   Pledgor shall not create, permit,
or suffer to exist, and shall defend the Collateral against, any lien, security
interest, or other encumbrance on the Collateral except the pledge and security
interest of Secured Party hereunder. Pledgor shall defend Pledgor’s rights in
the Collateral and Secured Party’s security interest in the Collateral against
the claims of all Persons.

         Section 3.3.        Distributions.   If Pledgor shall become entitled
to receive or shall receive: (i) any stock certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase, or reduction of capital or
issued in connection with any reorganization), option or rights, whether as an
addition to, in substitution of, or in exchange for any Collateral; or
(ii) subject to the right of Pledgor to receive cash dividends under Section 4.3
hereof, or as may otherwise be provided in the Credit Facilities: (a) any sums
paid in respect of the Collateral upon the liquidation or dissolution of the
issuer thereof; (b) any other distribution of capital made on or in respect of
the Collateral or any other property distributed upon or in respect of the
Collateral pursuant to any recapitalization or reclassification of the capital
of the issuer thereof or pursuant to any reorganization of the issuer thereof;
or (c) any other Collateral the possession of which is necessary to perfect the
security interest of Secured Party therein, then Pledgor agrees to accept the
same as Secured Party’s agent and to hold the same in trust for Secured Party,
and to deliver the same forthwith to Secured Party in the exact form received,
with the appropriate endorsement of Pledgor when necessary and/or appropriate
undated stock powers or assignments duly executed in blank, to be held by
Secured

2

--------------------------------------------------------------------------------

Party as additional Collateral for the obligations secured hereby, subject to
the terms hereof. Subject to the right of Pledgor to receive cash dividends or
other distributions under Section 4.3 hereof, all sums of money and property so
paid or distributed in respect of the Collateral that are received by Pledgor
shall, until paid or delivered to Secured Party, be held by Pledgor in trust as
additional security for the Obligations.

         Section 3.4.         Additional Securities  Pledgor shall not consent
to or approve the issuance of any additional shares of any class of capital
stock or any additional ownership interest of the issuer of any Collateral, or
any securities convertible into, or exchangeable for, any such shares or
ownership interest or any warrants, options, rights, or other commitments
entitling any Person to purchase or otherwise acquire any such shares or any
additional ownership interest (any of the foregoing herein an “Equity Right”);
provided however, Pledgor may consent to or approve the issuance of any Equity
Right if such Equity Right is permitted to be issued under the terms of the
Credit Facilities and if such Equity Right is granted to Pledgor and is
delivered to Secured Party as additional Collateral in accordance with the terms
hereof to secure the obligations secured hereby.

         Section 3.5.         Additional Pledged Collateral.  Pledgor shall
pledge hereunder, immediately upon its acquisition thereof, any and all
additional shares of stock, other certificates or other instruments evidencing
Collateral. Pledgor agrees that it will, upon obtaining any additional shares of
stock, other certificates or other instruments required to be pledged hereunder
as provided in this Section 3.5 or Section 3.3 or Section 3.4 or which is
otherwise required to be pledged hereunder under the terms of the Financing
Documents, promptly (and in any event within fifteen Business Days) deliver to
Secured Party a Pledge Amendment, duly executed by Pledgor, in substantially the
form of Schedule 2 annexed hereto (a “Pledge Amendment”), in respect of the
additional property to be pledged pursuant to this Agreement. Pledgor hereby
authorizes Secured Party to attach each Pledge Amendment to this Agreement and
agrees that all property listed on any Pledge Amendment delivered to Secured
Party shall for all purposes hereunder be considered Collateral; provided that
the failure of Pledgor to execute a Pledge Amendment with respect to any
additional property pledged pursuant to this Agreement shall not impair the
security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto.

         Section 3.6.         Further Assurances.  At any time and from time to
time, upon the reasonable request of Secured Party, and at the sole expense of
Pledgor, Pledgor shall promptly execute and deliver all such further
documentation and take such further action as Secured Party may deem necessary
or desirable to preserve and perfect its security interest in the Collateral and
carry out the provisions and purposes of this Agreement, including, without
limitation, the execution and filing of such financing statements as Secured
Party may require (the Secured Party is hereby authorized to file without the
consent or approval of the Pledgor, any financing statement naming it as Secured
Party and the Pledgor as the Debtor which describes the Collateral).

         Section 3.7.         Sale of Collateral.  Pledgor shall not sell,
assign, or otherwise dispose of the Collateral or any part thereof without the
prior written consent of all the Lenders or except as permitted by the Financing
Documents.

         Section 3.8.         Corporate Changes.  Pledgor shall not change its
name, identity, or corporate structure in any manner that might make any
financing statement filed in connection with this Agreement seriously
misleading, in Secured Party’s judgment, unless Pledgor shall have given Secured
Party thirty (30) days prior written notice thereof and shall have taken all
action deemed

3

--------------------------------------------------------------------------------

necessary or desirable by Secured Party to make each financing statement not
seriously misleading. Pledgor shall not change its principal place of business,
chief executive office or jurisdiction of organization unless it shall have
given Secured Party thirty (30) days’ prior written notice thereof and shall
have taken all action deemed necessary or desirable by Secured Party to cause
its security interest in the Collateral to be protected and perfected with the
priority required by this Agreement, including, without limitation, the delivery
of a legal opinion satisfactory to the Secured Party as to the continued
perfection and priority of the security interest hereby created.

ARTICLE IV.

Rights of Secured Party and Pledgor

         Section 4.1.         Power of Attorney.  PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS SECURED PARTY AND ANY OFFICER OR AGENT THEREOF, WITH
FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD AND IN THE NAME OF
PLEDGOR OR IN ITS OWN NAME, IN SECURED PARTY’S DISCRETION, TO TAKE, WHEN AN
EVENT OF DEFAULT EXISTS, ANY AND ALL ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS
AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HEREBY
GIVES SECURED PARTY THE POWER AND RIGHT ON BEHALF OF PLEDGOR AND IN ITS OWN NAME
TO DO, WHEN AN EVENT OF DEFAULT EXISTS, ANY OF THE FOLLOWING WITHOUT NOTICE TO
OR THE CONSENT OF PLEDGOR:

                     (a)         to demand, sue for, collect, or receive in the
name of Pledgor or in its own name, any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral and, in
connection therewith, endorse checks, notes, drafts, acceptances, money orders,
or any other instruments for the payment of money under the Collateral;

                      (b)         to pay or discharge taxes, liens, security
interests, or other encumbrances levied or placed on or threatened against the
Collateral;

                     (c)         (i) to direct account debtors and any other
parties liable for any payment under any of the Collateral to make payment of
any and all monies due and to become due thereunder directly to Secured Party or
as Secured Party shall direct; (ii) to receive payment of and receipt for any
and all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Collateral; (iii) to sign and endorse any
drafts, assignments, proxies, stock powers, verifications, notices, and other
documents relating to the Collateral; (iv) to commence and prosecute any suit,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (v) to participate in the defense of,
or if Pledgor fails to defend, to defend any suit, action, or proceeding brought
against Pledgor with respect to any Collateral; (vi) to settle, compromise, or
adjust any suit, action, or proceeding described in clauses (iv) or (v) above,
and, in connection therewith, to give such discharges or releases as Secured
Party may deem appropriate; (vii) to exchange any of the Collateral for other
property upon any merger, consolidation, reorganization, recapitalization, or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Collateral with any committee, depositary, transfer agent, registrar,
or other designated agency upon such terms as Secured Party may determine; and
(viii) to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Pledgor’s expense, at any time, or from time to time,
all acts and things which Secured Party deems necessary to protect, preserve, or
realize upon the Collateral and Secured Party’s security interest therein.

4

--------------------------------------------------------------------------------

         THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE. Secured Party shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to Secured Party in this Agreement, and Secured Party shall
not be liable for any failure to do so or any delay in doing so. Secured Party
shall not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or in its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on Secured Party solely
to protect, preserve and realize upon its security interest in the Collateral.

         Section 4.2.        Voting Rights.   Unless an Event of Default exists,
Pledgor shall be entitled to exercise any and all voting rights pertaining to
the Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement, any Credit Facility or the Intercreditor Agreement. 
Secured Party shall execute and deliver to Pledgor all such proxies and other
instruments as Pledgor may reasonably request for the purpose of enabling
Pledgor to exercise the voting rights which it is entitled to exercise pursuant
to this Section.

         Section 4.3.         Dividends.  Unless an Event of Default exists,
Pledgor shall be entitled to receive and retain any dividends paid on the
Collateral in cash to the extent and only to the extent that such dividends are
permitted by the Credit Facilities and applicable law.

         Section 4.4.         Secured Party’s Duty of Care.  Other than the
exercise of reasonable care in the physical custody of the Collateral while held
by Secured Party hereunder, Secured Party shall have no responsibility for or
obligation or duty with respect to all or any part of the Collateral or any
matter or proceeding arising out of or relating thereto, including, without
limitation, any obligation or duty to collect any sums due in respect thereof or
to protect or preserve any rights against prior parties or any other rights
pertaining thereto, it being understood and agreed that Pledgor shall be
responsible for preservation of all rights in the Collateral. Without limiting
the generality of the foregoing, Secured Party shall be conclusively deemed to
have exercised reasonable care in the custody of the Collateral if Secured Party
takes such action, for purposes of preserving rights in the Collateral, as
Pledgor may reasonably request in writing, but no failure or omission or delay
by Secured Party in complying with any such request by Pledgor, and no refusal
by Secured Party to comply with any such request by Pledgor, shall be deemed to
be a failure to exercise reasonable care.

ARTICLE V.

Default

         Section 5.1.         Rights and Remedies.   If any Event of Default
occurs, Secured Party shall have the following rights and remedies:

                      (a)         In addition to all other rights and remedies
granted to Secured Party in this Agreement , the Intercreditor Agreement and in
any other instrument or agreement securing, evidencing, or relating to any of
the obligations secured hereby, Secured Party shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code as adopted by the
State of Texas or of a creditor with a lien or charge on the Collateral under
the laws of the jurisdiction of the organization of the issuer of any of the
Collateral. Without limiting the generality of the foregoing, Secured Party may
(i) without demand or notice to Pledgor, collect, receive, or take possession of
the Collateral or any part thereof, (ii) sell or otherwise dispose of the
Collateral, or any part thereof, in one or more parcels at public or private
sale or sales, at Secured Party’s offices or elsewhere, for cash, on credit, or
for future delivery and/or (iii) bid and become a purchaser at any public (or
private, to the extent permitted by applicable

5

--------------------------------------------------------------------------------

law) sale free of any right or equity of redemption in Pledgor, which right or
equity is hereby expressly waived and released by Pledgor. Upon the request of
Secured Party, Pledgor shall assemble the Collateral not already in the
possession of Secured Party and make it available to Secured Party at any place
designated by Secured Party that is reasonably convenient to Pledgor and Secured
Party. Pledgor agrees that Secured Party shall not be obligated to give more
than ten (10) days prior written notice of the time and place of any public sale
or of the time after which any private sale may take place and that such notice
shall constitute reasonable notice of such matters; provided, however, if any of
the Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Secured Party may sell or otherwise
dispose of the Collateral without notification of any kind. Secured Party shall
not be obligated to make any sale of the Collateral regardless of notice of sale
having been given. Secured Party may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Pledgor shall be liable for all reasonable expenses of retaking,
holding, preparing for sale, or the like, and all reasonable attorneys’ fees and
other expenses incurred by Secured Party in connection with the collection of
the obligations secured hereby and the enforcement of Secured Party’s rights
under this Agreement, all of which expenses and fees shall constitute additional
obligations secured by this Agreement. Secured Party may apply the Collateral
against the obligations secured hereby in such order and manner as Secured Party
may determine in its discretion subject however, to the provisions of the
Intercreditor Agreement. Pledgor shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
the obligations secured hereby. Pledgor waives all rights of marshaling in
respect of the Collateral.

                      (b)        Secured Party may cause any or all of the
Collateral held by it to be transferred into the name of Secured Party or the
name or names of Secured Party's nominee or nominees.

                      (c)        Secured Party may collect or receive all money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so.

                      (d)        Secured Party shall have the right, but shall
not be obligated to, exercise or cause to be exercised all voting, consensual
and other powers of ownership pertaining to the Collateral, and Pledgor shall
deliver to Secured Party, if requested by Secured Party, irrevocable proxies
with respect to the Collateral in form satisfactory to Secured Party.

                      (e)         Pledgor hereby acknowledges and confirms that
Secured Party may be unable to effect a public sale of any or all of the
Collateral by reason of certain prohibitions contained in the Securities Act of
1933, as amended, and applicable state or foreign securities laws and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire any
shares of the Collateral for their own respective accounts for investment and
not with a view to distribution or resale thereof. Pledgor further acknowledges
and confirms that any such private sale may result in prices or other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner, and Secured Party
shall be under no obligation to take any steps in order to permit the Collateral
to be sold at a public sale. Secured Party shall be under no obligation to delay
a sale of any of the Collateral for any period of time necessary to permit any
issuer thereof to register such Collateral for public sale under the Securities
Act of 1933, as amended, or under applicable state or foreign securities laws.

6

--------------------------------------------------------------------------------

ARTICLE VI.

Miscellaneous

         Section 6.1.         Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the Pledgor and Secured Party and their
respective successors and assigns, except that Pledgor may not assign any of its
rights or obligations under this Agreement without the prior written consent of
the Lenders.

         Section 6.2.         AMENDMENT; ENTIRE AGREEMENT.  THIS AGREEMENT, THE
INTERCREDITOR AGREEMENT AND THE OTHER FINANCING DOCUMENTS EMBODY THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived with the consent of the Required Lenders except as otherwise provided in
the Intercreditor Agreement; provided that no amendment, waiver or other
modification shall without the consent of all the Lenders modify the terms of
Section 3.7 or this Section 6.2.

         Section 6.3.         Notices.  All notices and other communications
provided for in this Agreement shall be given or made in accordance with the
Credit Agreements.

         Section 6.4.         Applicable Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas and the
applicable laws of the United States of America.

         Section 6.5.         Headings.   The headings, captions and
arrangements used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.

         Section 6.6.         Counterparts.  This Agreement may be executed in
any number of counterparts and on telecopy counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

         Section 6.7.         Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first written above.

PLEDGOR

                                      LENNOX INTERNATIONAL INC.

                                                                           
By:______________________________________________
                                                              Richard A. Smith,
Executive Vice President
                                    and Chief Financial Officer

       Secured Party:

                                            THE CHASE MANHATTAN BANK,
               as Collateral Agent

                                                                              
By:______________________________________________
                                     Allen King, Vice President

STATE OF TEXAS §

  §

COUNTY OF____________________ §


         The foregoing instrument was acknowledged before me this _____ day of
August 2001 by Richard A. Smith, the Executive Vice President and Chief
Financial Officer of LENNOX INTERNATIONAL INC., a Delaware corporation, on
behalf of said corporation.

_____________________________________
Notary Public, State of Texas                         

_____________________________________
Printed Name of Notary Public                      

[S E A L ]
My Commission Expires:
______________________

8

--------------------------------------------------------------------------------

Schedule 1
to
PLEDGE AGREEMENT

Collateral

Issuer Ownership Interest Number of
Shares Certificate
Number              Par Value
            (per share) Armstrong Air Conditioning Inc. Common Stock        
    1,030 shares 2, 3, 4, and 5                 $1.00 Excel Comfort Systems Inc.
Common Stock             1,000 shares 1                 $1.00 Lennox Industries
Inc. Common Stock         994,394 shares C8196,
C8197,
C8198,C8199                 $0.01 Service Experts Inc. Common Stock        
    1,000 shares 1                 $0.01


Solo Page

Schedule 2
to
PLEDGE AGREEMENT

Pledge Amendment

         This Pledge Amendment, dated _____________, ____, is delivered pursuant
to Section 3.5 of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement dated
as of August 15, 2001 between the undersigned and THE CHASE MANHATTAN BANK, as
collateral agent, as secured party (the "Pledge Agreement", capitalized terms
defined therein being used herein as therein defined). Schedule 1 to the Pledge
Agreement is hereby amended to add the property described below and the property
listed on this Pledge Amendment shall be part of the Collateral and shall secure
all obligations secured by the Pledge Agreement.

                                                 LENNOX INTERNATIONAL INC.

                                                         
By:___________________________________________________________
                                                  
       Name:_________________________________________________________
                                                         
Title:__________________________________________________________



                    Issuer                Ownership Interest      
          Number of
                   Shares Certificate
Number            Par Value
          (per share)
